PER CURIAM. ■
Upon resentencing, pursuant to this court’s mandate in Aikens v. State, 762 So.2d 1060 (Fla. 3d DCA 2000), the trial court imposed a departure sentence relying on various reasons. We reverse, as the reasons are invalid. ■ Only one reason merits discussion: that the defendant shot the victim twice. However, the force used in this case does not fall under the category of “barbaric or grotesque” or “extraordinary or egregious” for a case of attempted first-degree premeditated murder. See Wright v. State, 538 So.2d 497 (Fla. 3d DCA 1989); Bellamy v. State, 677 So.2d 390 (Fla. 2d DCA 1996); Small v. State, 667 So.2d 299 (Fla. 1st DCA 1995); Murray v. State, 512 So.2d 1136 (Fla. 2d DCA 1987). The force used in this case was not beyond that inherent in the crime for which defendant was convicted.
We remand for imposition of a guidelines sentence.
Sentence reversed and remanded.